Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Pierson on June 22, 2022.
The application has been amended as follows: 
In the Specification:
Paragraph [0045] has been amended as follows:
--In operation 300, frac ball [[105]]305 may be positioned on ball seat 152. When ball [[105]]305 is positioned on ball seat 152, a seal across the hollow chamber may be formed allowing pressure to increase within the hollow chamber. Due to the positioning of ball [[105]]305 on ball seat 152, the pressure within the hollow chamber may increase past a first threshold and break shear screws 132 and compress adjustable member 138. This may allow a distal end [[210]]310 of inner sleeve to sit on ledge 124, which may limit the compression of adjustable member 138.--
In the Claims:
In claim 1, line 2 has been amended to recite --an axially movable sleeve--.
In claim 9, line 1 has been amended to recite --wherein the temporary member-- and line 2 has been amended to recite --between [[an]]the inner diameter--.
In claim 11 lines 2-3 have been amended to recite --an axially moveable sleeve--.
In claim 17, line 3 has been amended to recite --or connect[[ed]]ing to--.
In claim 19, lines 2-3 have been amended to recite --between [[an]]the inner diameter--.
In claim 20, line 2 has been amended to recite --wherein [[the ]]cement flows--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


22 June 2022